EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank Shieh on 7/19/2021.
The application has been amended as follows: 

Claim 1
A computer system comprising: 
one or more memory modules; 
a processor, wherein the processor comprises:
a first memory interface to be coupled to a plurality of memory module sockets located off-package of the processor; 
a second memory interface to be coupled to a non-volatile memory (NVM) socket located off-package of the processor; and 
a multi-level memory controller (MLMC) coupled to the first memory interface and to the second memory interface, the MLMC to: 
control the one or more memory modules disposed in the plurality of memory module sockets as main memory in a one-level memory (1LM) configuration, the one or more memory modules comprising dynamic random access memory (DRAM)-based memory modules; 
detect a switch from a 1LM mode of operation to a two-level memory (2LM) mode of operation in response to a basic input/output system (BIOS) detection of at least one low-power memory module disposed in one of the plurality of memory module sockets and a NVM device disposed in the NVM socket in a 2LM configuration; and 
control the at least one low-power memory module as cache in the 2LM configuration in response to detection of the switch from the 1LM mode of operation to the 2LM mode of operation.

Claim 2
The computer system of claim 1, wherein the MLMC comprises a multiplexer to select between control of the one or more memory modules, the at least one low-power memory module, and the NVM device according to the 1LM configuration or the 2LM configuration in response to receipt of an indicator that specifies memory configuration, and wherein the MLMC further comprises: 
a 2LM cache controller; 
a near memory (NM) controller coupled to the first memory interface; 
a system agent arbiter coupled to a requesting unit and the 2LM cache controller; and 
wherein the multiplexer comprises a first input coupled to an output of the 2LM cache controller, a second input coupled to an output of the system agent arbiter, and an output coupled to the NM controller, wherein the multiplexer is to select between the first input and the second input according to the indicator. 

Claim 3
The computer system of claim 1, wherein the first memory interface is a double data rate (DDR) memory interface, which further comprises a DDR voltage regulator to provide a 1LM voltage to the one or more memory modules in the 1LM configuration and to additionally provide a 2LM voltage to the at least one low-power memory module in the 2LM configuration. 

Claim 4
The computer system of claim 1, wherein the one or more memory modules are dynamic random access memory (DRAM)-based memory modules. 

Claim 5
The computer system of claim 4, wherein the DRAM on the DRAM-based memory modules comprises double data rate (DDR) DRAM, and wherein the DDR DRAM is at least one of DDR3 DRAM, DDR3L, or DDR4 DRAM. 

Claim 6 
The computer system of claim 1, wherein the at least one low-power memory module is one of low power DDR3 (LPDDR3) or low power DDR4 (LPDDR4) DRAM in the 2LM configuration. 

Claim 7
The computer system of claim 1, wherein the second memory interface is one of an expansion card interface or an M.2 standard interface. 

Claim 8
The  computer system of claim 1, wherein, in the 2LM configuration, the MLMC is to interact with the at least one low-power memory module as near memory and with the NVM device as far memory. 

Claim 9 
A computer system 
one or more memory modules; 
a system on chip (SoC), wherein the SoC comprises:
a plurality of functional units; and 
a multi-level memory controller (MLMC) to provide a common platform for a one- level memory (1LM) configuration and a two-level memory (2LM) configuration, wherein the MLMC comprises: 
a 2LM cache controller; 
a near memory (NM) controller coupled to a first memory interface to communicate with a plurality of memory module sockets located off-package of the SoC; 
a far memory (FM) controller coupled to a second memory interface and the 2LM cache controller, the second memory interface to communicate with a non- volatile memory (NVM) socket located off-package of the SoC; and 
a system agent arbiter coupled to the plurality of functional units and the 2LM cache controller; and wherein the MLMC is to: 
control the one or more memory modules disposed in the plurality of memory module sockets as main memory in the 1LM configuration, the one or more memory modules comprising dynamic random access memory (DRAM)-based memory modules; 
detect a switch from a 1LM mode of operation to a 2LM mode of operation in response to a basic input/output system (BIOS) detection of at least one low- power memory module disposed in one of the plurality of memory module sockets and a NVM device disposed in the NVM socket in a 2LM configuration; and 
control the at least one low-power memory module as cache in the 2LM configuration in response to detection of the switch from the 1LM mode of operation to the 2LM mode of operation.

Claim 10
The computer system of claim 9, wherein the system agent arbiter is to: 
receive a memory request from a functional unit of the plurality of functional units; and 
responsive to detection of operation in the 2LM mode of operation, direct the memory request to the 2LM cache controller. 

Claim 11
The computer system of claim 10, wherein the 2LM cache controller is further to: 
perform a lookup to map the memory request to one of the NM controller or the FM controller; 
responsive to a map of the memory request to the NM controller, direct the memory request to the NM controller; and responsive to a map of the memory request to the FM controller, direct the memory request to the FM controller. 

Claim 12
The computer system of claim 9, wherein the first memory interface is a double data rate (DDR) memory interface and the second memory interface is a NVM drive interface. 

Claim 13
The computer system of claim 12, wherein the DDR memory interface is to interact with at least one of DDR3 dynamic random access memory (DRAM), DDR3L, or DDR4 DRAM in the 1LM configuration and at least one of low-power DDR3 (LPDDR3) or low-power DDR4 (LPDDR4) DRAM in the 2LM configuration. 

Claim 14
The computer system of claim 9, wherein the MLMC further comprises a multiplexer comprising a first input coupled to an output of the 2LM cache controller, a second input coupled to an output of the system agent arbiter, and an output coupled to the NM controller, wherein the multiplexer is to select between the first input and the second input based on an indicator that specifies the 1LM configuration or the 2LM configuration. 

Reasons for Allowance
Claims 1-3, 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites the limitation “control one or more memory modules disposed in the plurality of memory module sockets as main memory in a one-level memory (1LM) configuration, the one or more memory modules comprising dynamic random access memory (DRAM)-based memory modules; 
detect a switch from a 1LM mode of operation to a two-level memory (2LM) mode of operation in response to a basic input/output system (BIOS) detection of at least one low-power memory module disposed in one of the plurality of memory module sockets and a NVM device disposed in the NVM socket in a 2LM configuration; and 
control the at least one low-power memory module as cache in the 2LM configuration in response to detection of the switch from the 1LM mode of operation to the 2LM mode of operation.”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0033, 0055 and FIG. 3].  Said limitations, in combination with the other recited limitations of claim 1, are not taught or suggested by the prior art of record.
The closest prior art of record includes: 
Sutardja (2006/0277360) which teaches a low-power disk drive acting as a cache for a high-power disk drive and acting as a main memory when the disk drive is disabled but does not teach a DRAM acting as a main memory when the high-power disk drive is not present or a BIOS detecting presence of memory modules in sockets .
Wang (2011/0252178) which teaches a memory system with a disk drive acting as a but does not teach a DRAM acting as a main memory when the second memory is not connected, or a low-power memory acting as a cache when the low-power memory and second non-volatile memory are attached. 
Kraipak (8806140) which teaches a random-access memory connected to a first interface and non-volatile memory connected to a second interface with a controller coupled to both interfaces, but does not teach the random-access memory acting as a main memory when the non-volatile memory is separated from the second interface and low-power memory attached to the first interface which acts as a cache when the non-volatile memory is attached. 
Claims 2-3, 5-8 depend from claim 1, and are considered allowable for at least the same reasons as claim 1.
Claim 9 contains similar limitations to claim 1, and is considered allowable for at least the same reasons as claim 1. Claims 10-14 depend from claim 9, and are considered allowable for at least the same reasons as claim 9.
Claim 15 contains similar limitations to claim 1, and is considered allowable for at least the same reasons as claim 1. Claims 16-20 depend from claim 15, and are considered allowable for at least the same reasons as claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Response to Arguments
Applicant’s arguments, see pg. 9, filed 4/8/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schuette et al. (U.S. PGPub No. 2011/0208900) discusses various configurations of insertable NVM and DRAM (which acts as a cache)














Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257.  The examiner can normally be reached on 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE WU/Examiner, Art Unit 2133